Exhibit 10.47
8.034% SERIES G CUMULATIVE REDEEMABLE PERPETUAL
PREFERENCE UNITS TERM SHEET AND JOINDER
TO SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
     This 8.034% Series G Cumulative Redeemable Perpetual Preference Units Term
Sheet and Joinder to the Second Amended and Restated Agreement of Limited
Partnership is made and entered as of March 4, 2011 (the “Term Sheet”) by the
signatories hereto. As of March 4, 2011 (the “Effective Date”), each person and
entity signing this Term Sheet hereby joins in, adopts and agrees to be bound by
all the terms and provisions of the Agreement (as defined below) as a Limited
Partner of the Partnership holding the number of Series G Units (as defined
below) as indicated on Exhibit A attached hereto. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).
WITNESSETH:
     WHEREAS, on March 4, 2011 the Company, in connection with the closing of an
underwritten secondary public offering, issued 8,000,000 shares of 8.034%
Series A Cumulative Redeemable Perpetual Preferred Stock, par value $0.01 per
share (the “Series A Preferred Stock”) in exchange for an aggregate of 6,000,000
8.0625% Series D Cumulative Redeemable Perpetual Preference Units of the
Partnership (the “Series D Units”) and an aggregate of 2,000,000 7.95% Series F
Cumulative Redeemable Perpetual Preference Units of the Partnership (the
“Series F Units” and together with the Series D Units, the “Preferred Units”)
previously held by Belair Real Estate Corporation, Belcrest Realty Corporation,
Belmar Realty Corporation, Belport Realty Corporation, Belrose Realty
Corporation, Belvedere Equity Real Estate Corporation, Belshire Realty
Corporation and Belterra Realty Corporation (the “Series D&F Unitholders”)
pursuant to an Exchange Agreement dated March 1, 2011 between the Company, the
Partnership and the Series D&F Unitholders;
     WHEREAS, the Company contributed the Preferred Units to the General Partner
in exchange for the issuance to the Company of 8,000,000 shares of 8.034%
Series G Cumulative Redeemable Perpetual Preferred Stock by the General Partner
(the “Series G Preferred Stock”) having designations, preferences, conversion
and other rights which are substantially the same as the designations,
preferences, conversion and other rights of the Series A Preferred Stock;
     WHEREAS, the General Partner has determined that, in connection with the
Company’s issuance of the Series A Preferred Stock, and the General Partner’s
issuance of the Series G Preferred Stock, it is necessary and desirable to
supplement that certain Second Amended and Restated Agreement of Limited
Partnership of MHC Operating Limited Partnership, dated as of March 15, 1996 (as
amended, the “Agreement”) as set forth herein to cause the Partnership (i) to
cancel the Preferred Units and (ii) to issue to the General Partner Preference
Units in the form of Series G Units (as defined below) having designations,
preferences, conversion and other rights which are substantially the same as the
designations, preferences, conversion and other rights of the Series A Preferred
Stock in accordance with Section 3.2(B) of the Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to Section 3.2(B)(e) of the Agreement, the terms of
Preference Units shall be set forth in a Preference Unit Term Sheet; and
     WHEREAS, it is intended that this Term Sheet shall constitute a Preference
Unit Term Sheet.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership, to supplement the Agreement
pursuant to this Term Sheet:
     1. Introduction. As of the date hereof (a) the General Partner (the
“Series G Partner”) has contributed the Preferred Units to the Partnership in
exchange for the issuance of 8,000,000 8.034% Series G Cumulative Redeemable
Perpetual Preference Units (the “Series G Units”) by the Partnership and the
cancellation of the Preferred Units. The Series G Units issued to the Series G
Partner have been duly issued and authorized. By execution of this Term Sheet,
the Series G Partner has agreed to be bound by all of the terms and conditions
of the Partnership Agreement, as supplemented thereby.
     Section 1. Definitions. For purposes of this Term Sheet, the term “Parity
Preferred Units” shall be used to refer to any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
and expressly designated by the Partnership to rank on a parity with Series G
Units with respect to distributions and rights upon voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, including, without
limitation the 2004 Series E Preference Units. The term “Priority Return” shall
mean, an amount equal to 8.034% per annum, determined on the basis of a 360 day
year of twelve 30 day months (and for any period shorter than a full quarterly
period for which distributions are computed, the amount of the distribution
payable will be computed based on the ratio of the actual number of days elapsed
in such period to a period of ninety (90) days), cumulative to the extent not
distributed for any given distribution period pursuant to Section 3 of this Term
Sheet, of the stated value of $25.00 per Series G Unit, commencing on the date
of issuance of such Series G Unit. The term “PTP” shall mean a “publicly traded
partnership” within the meaning of Section 7704 of the Code. The term
“Subsidiary” shall mean with respect to any Person, any other Person of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests, is owned, directly or indirectly, by such Person.
The term “Affiliate” shall mean, as to any Person, any entity which, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person (for purposes hereof, “control” shall
include the power to direct the actions of a Person, regardless of whether the
same shall involve an ownership interest in such Person). The definition of the
term “Adjusted Capital Account Deficit” in the Agreement is amended by inserting
the word “deficit” before the word “balance” therein.
     Section 2. Designation and Number. A series of Preference Units designated
as the “8.034% Series G Cumulative Redeemable Perpetual Preference Units” is
hereby established. The number of Series G Units shall be 8,000,000.

-2-



--------------------------------------------------------------------------------



 



     Section 3. Distributions.
     (a) Payment of Distributions. (i) Subject to the rights of holders of
Parity Preferred Units as to the payment of distributions, and holders of
preferred units ranking senior to the Series G Units, as to payment of
distributions, holders of Series G Units will be entitled to receive, when, as
and if declared by the Partnership acting through the General Partner, out of
Capital Cash Flow and Operating Cash Flow (together, “Available Cash”),
cumulative preferential cash distributions at the rate per annum of 8.034% of
the original Capital Contribution per Series G Unit. All distributions shall be
cumulative, shall accumulate from the original date of issuance and will be
payable (1) quarterly (such quarterly periods for purposes of payment and
accrual will be the quarterly periods ending on the dates specified in this
sentence) in arrears, on March 31, June 30, September 30 and December 31 of each
year commencing on March 31, 2011 and (2) in the event of a redemption on the
redemption date, (each such payment, exchange or redemption date, a “Preferred
Unit Distribution Payment Date”). The amount of the distribution payable for any
period will be computed based on the ratio of a 360-day year of twelve 30-day
months and for any period shorter than a full quarterly period for which
distributions are computed, the amount of the distribution payable will be
computed on the basis of the actual number of days elapsed in such period to
ninety (90) days. If any date on which distributions are to be made on the
Series G Units is not a Business Day (as defined herein), then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay) except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date.
Distributions on the Series G Units will be made to the holders of record of the
Series G Units on the relevant record dates to be fixed by the Partnership
acting through the General Partner, which record dates shall in no event exceed
fifteen (15) Business Days prior to the relevant Preferred Unit Distribution
Payment Date (each, a “Preferred Unit Partnership Record Date”). The term
“Business Day” shall mean each day, other than a Saturday or a Sunday, which is
not a day on which banking institutions in New York, New York are authorized or
required by law, regulation or executive order to close.
          (ii) No distributions on the Series G Units shall be declared or paid
or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Partnership, including any agreement relating
to its indebtedness, prohibits such declaration, payment or setting apart for
payment or provides that such declaration, payment or setting apart for payment
would constitute a breach thereof or a default thereunder, or if such
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.
     (b) Distributions Cumulative. Notwithstanding the foregoing, distributions
on the Series G Units will accumulate, whether or not declared, whether or not
the terms and provisions herein at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized or declared. Accumulated but unpaid
distributions on the Series G Units will accumulate from the original date of
issuance or the last Preferred Unit Distribution Payment Date on which all
accumulated distributions were paid. Accumulated and unpaid distributions will
not bear interest.
     (c) Priority as to Distributions. (i) So long as any Series G Unit is
outstanding, no distribution of cash or other property shall be authorized,
declared, paid or set apart for payment on or with respect to any class or
series of Units ranking junior as to the payment of distributions or rights upon
voluntary or involuntary liquidation, dissolution or winding up of the
Partnership

-3-



--------------------------------------------------------------------------------



 



to the Series G Units (collectively, “Junior Units”), nor shall any cash or
other property be set aside for or applied to the purchase, redemption or other
acquisition for consideration of any Junior Units, unless, in each case, all
distributions accumulated on all Series G Units and all classes and series of
outstanding Parity Preferred Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such class or
series of Parity Preferred Units does not have cumulative distribution rights)
have been paid in full (or a sum sufficient for such full payment is irrevocably
deposited in a trust for immediate payment. The foregoing sentence will not
prohibit (a) distributions payable solely in Junior Units, (b) the conversion of
Junior Units or Parity Preferred Units into other Junior Units or Parity
Preferred Units or Common Shares or other capital stock of the Company in
accordance with the exchange rights of such Junior Units or Parity Preferred
Units, (c) the redemption of Units corresponding to any Series A Preferred
Stock, Parity Preferred Stock (as defined in the Articles Supplementary to the
Charter (as defined below) establishing the Series A Preferred Stock (the
“Articles Supplementary”)) or Junior Stock (as defined in the Articles
Supplementary) to be purchased by the Company pursuant to Article VII of the
Articles of Amendment and Restatement of the Company (the “Charter”) to preserve
the Company’s status as a real estate investment trust (“REIT”), provided that
such redemption shall be upon the same terms as the corresponding purchase
pursuant to Article VII of the Charter, (d) any distributions to the General
Partner necessary for the General Partner or the Company to maintain its status
as a “real estate investment trust” under the Internal Revenue Code of 1986, as
amended (“Code”), or (e) the redemption, purchase or other acquisition of Junior
Units made for purposes of, and in compliance with requirements of an employee
incentive or benefit plan of the Company or any subsidiary of the Partnership or
the Company.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not irrevocably deposited in trust for
immediate payment) upon the Series G Units, all distributions authorized and
declared on the Series G Units and all classes or series of outstanding Parity
Preferred Units shall be authorized and declared so that the amount of
distributions authorized and declared per Series G Unit and such other classes
or series of Parity Preferred Units shall in all cases bear to each other the
same ratio that accumulated distributions per Series G Unit and such other
classes or series of Parity Preferred Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such class or series of Parity Preferred Units do not have cumulative
distribution rights) bear to each other.
     (d) No Further Rights. Holders of Series G Units shall not be entitled to
any distributions, whether payable in cash, other property or otherwise, in
excess of the full cumulative distributions described herein.
     Section 4. Allocations.
     (a) Gross Income. Subject to Section 4(b) hereof, each holder of a Series G
Unit shall be allocated gross income of the Partnership for each fiscal year in
an amount equal to the excess, if any, of (i) the sum of the amounts distributed
to such holder pursuant to Section 3 hereof with respect to such fiscal year and
all prior fiscal years, over (ii) the amount of gross income allocated to such
holder (or any predecessor in interest) pursuant to this Section 4(a) (as
limited by Section 4(b) hereof) for all prior fiscal years. In the event the
allocation of gross

-4-



--------------------------------------------------------------------------------



 



income pursuant to the preceding sentence with respect to any fiscal year is
limited pursuant to Section 4(b) hereof, the amount available for allocation
after application of Section 4(b) hereof shall be allocated among all holders of
Series G Units based on the relative amounts that would be allocated to each
holder of Series G Units if Section 4(b) hereof did not apply.
     (b) Limitation. Notwithstanding Section 4(a) hereof, in no event shall
holders of Series G Units be allocated a cumulative amount under this Section 4
in excess of the cumulative Profit (determined hypothetically as if there were
no allocation of gross income or other special allocation to any Partner) for
the period commencing March 4,2011, through the end of the fiscal quarter next
following the exchange or redemption of the Series G Units.
     (c) Percentage Interest. Profits and Losses for each fiscal year of the
Partnership or portion thereof shall be allocated to each holder of Series G
Units based on such holder’s Percentage Interest. For purposes of computing the
OP Unit Value of Series G Units (and therefore the Percentage Interest of
holders of Series G Units), the entire issue of Series G Units shall be deemed
to be convertible into a single OP Unit, and each Series G Unit shall be deemed
to be convertible into a pro rata portion of such single OP Unit.
     Section 5. Liquidation Proceeds.
     (a) Payment of Liquidating Distributions. Subject to the rights of holders
of Parity Preferred Units with respect to rights upon any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership and
subject to holders of preferred units ranking senior to the Series G Units with
respect to rights upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, the holders of Series G Units shall be entitled
to receive out of the assets of the Partnership legally available for
distribution or the proceeds thereof, after payment or provision for debts and
other liabilities of the Partnership, but before any payment or distributions of
the assets shall be made to holders of Common Units or any other class or series
of stock of the Partnership that ranks junior to the Series G Units as to rights
upon liquidation, dissolution or winding up of the Partnership, an amount equal
to the sum of (i) a liquidation preference of $25.00 per share of Series G
Units, and (ii) an amount equal to any accumulated and unpaid distributions
thereon, whether or not declared, to the date of payment. In the event that,
upon such voluntary or involuntary liquidation, dissolution or winding up, there
are insufficient assets to permit full payment of liquidating distributions to
the holders of Series G Units and any Parity Preferred Units as to rights upon
liquidation, dissolution or winding up of the Partnership, all payments of
liquidating distributions on the Series G Units and such Parity Preferred Units
shall be made so that the payments on the Series G Units and such Parity
Preferred Units shall in all cases bear to each other the same ratio that the
respective rights of the Series G Units and such Parity Preferred Units (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods if such Parity Preferred Units do not have cumulative
distribution rights) upon liquidation, dissolution or winding up of the
Partnership bear to each other.
     (b) Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage pre-paid, not less than thirty (30) and not more than sixty
(60) days prior to the payment date stated therein, to each record holder of the
Series G Units at the respective addresses of such holders as the same shall
appear on the transfer records of the Partnership.

-5-



--------------------------------------------------------------------------------



 



     (c) No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Series G Units will
have no right or claim to any of the remaining assets of the Partnership.
     (d) Consolidation, Merger or Certain Other Transactions. The voluntary
sale, conveyance, lease, exchange or transfer (for cash, shares of stock,
securities or other consideration) of all or substantially all of the property
or assets of the Company to, or the consolidation or merger or other business
combination of the Partnership with or into, any corporation, trust,
partnership, limited liability company or other entity (or of any corporation,
trust, partnership, limited liability company or other entity with or into the
Partnership) shall not be deemed to constitute a liquidation, dissolution or
winding up of the Partnership.
     Section 6. Redemption.
     (a) Right of Optional Redemption. The Partnership shall have the right to
redeem the Series G Units in whole or in part, at any time or from time to time,
upon not less than thirty (30) nor more than sixty (60) days’ written notice, at
a redemption price (the “Redemption Price”), payable in cash, equal to the
higher of (i) the Capital Account balances of the holders of Series G Units or
(ii) the original Capital Contribution of such holders plus the cumulative
Priority Return, whether or not declared, to, but not including, the redemption
date to the extent not previously distributed. If fewer than all of the
outstanding Series G Units are to be redeemed, the Series G Units to be redeemed
shall be selected pro rata (as nearly as practicable without creating fractional
units). If the Company exercises its optional redemption right after the
occurrence of a Change of Control Triggering Event (as defined in the Articles
Supplementary for the Company’s Series A Preferred Stock) and prior to the close
of business on the Change of Control Conversion Date (as defined in the Articles
Supplementary for the Company’s Series A Preferred Stock), holders of Series G
Units will not have the conversion rights described in this Section 6 hereof
with respect to the Series G Units to be redeemed. If fewer than all of the
outstanding shares of Series G Units are to be redeemed, the Series G Units to
be redeemed shall be selected pro rata (as nearly as practicable without
creating fractional units), subject to any applicable conventions of The
Depository Trust Company (“DTC”) for redemption of book-entry securities.
Further, in order to ensure that the Company remains a qualified REIT for
federal income tax purposes, the Series G Units will also be subject to the
provisions of Article VII of the Charter.
     (b) Limitation on Redemption. The Partnership may not redeem fewer than all
of the outstanding Series G Units unless all accumulated and unpaid
distributions have been paid on all outstanding Series G Units for all quarterly
distribution periods terminating on or prior to the date of redemption;
provided, however, that the foregoing shall not prevent the purchase or
acquisition of Series G Units or Parity Preferred Units pursuant to a purchase
or exchange offer made on the same terms to holders of all Series G Units or
Parity Preferred Units, as the case may be, which offer may be accepted by such
holders in such holders’ sole discretion.

-6-



--------------------------------------------------------------------------------



 



     (c) Procedures for Redemption. (i) Notice of redemption will be (A) faxed,
and (B) mailed by the Partnership, by certified mail, postage prepaid, not less
than thirty (30) nor more than sixty (60) days prior to the redemption date,
addressed to the respective holders of record of the Series G Units to be
redeemed at their respective addresses as they appear on the transfer records of
the Partnership. No failure to give or defect in such notice shall affect the
validity of the proceedings for the redemption of any Series G Units except as
to the holder to whom such notice was defective or not given. In addition to any
information required by law, each such notice shall state: (1) the redemption
date, (2) the Redemption Price, (3) the aggregate number of Series G Units to be
redeemed and if fewer than all of the outstanding Series G Units are to be
redeemed, the number of Series G Units to be redeemed held by such holder, which
number shall equal such holder’s pro rata share (based on the percentage of the
aggregate number of outstanding Series G Units the total number of Series G
Units held by such holder represents) of the aggregate number of Series G Units
to be redeemed, (4) the place or places where the Series G Units are to be
surrendered for payment of the Redemption Price, (5) that distributions on the
Series G Units to be redeemed will cease to accumulate on such redemption date
and (6) the payment of the Redemption Price (including any accumulated and
unpaid distributions) will be made upon presentation and surrender of such
Series G Units. If fewer than all of the Series G Units held by any holder are
to be redeemed, the notice mailed to such holder shall also specify the number
of Series G Units held by such holder to be redeemed.
          (ii) If the Partnership gives a notice of redemption in respect of
Series G Units (which notice will be irrevocable) then, by 12:00 noon, New York
City time, on the redemption date, the Partnership will deposit irrevocably in
trust for the benefit of the Series G Units being redeemed funds sufficient to
pay the applicable Redemption Price, including any accumulated and unpaid
distributions, on such units to the date fixed for redemption, without interest,
and will give irrevocable instructions and authority to pay such Redemption
Price and any accumulated and unpaid distributions, whether or not declared, if
any, on such units to the holders of the Series G Units upon surrender of the
Series G Units by such holders at the place designated in the notice of
redemption. If the Series G Units are evidenced by a certificate and if fewer
than all Series G Units evidenced by any certificate are being redeemed, a new
certificate shall be issued upon surrender of the certificate evidencing all
Series G Units, evidencing the unredeemed Series G Units without cost to the
holder thereof. On and after the date of redemption, distributions will cease to
accumulate on the Series G Units or portions thereof called for redemption,
unless the Partnership defaults in the payment thereof. If any date fixed for
redemption of Series G Units is not a Business Day, then payment of the
Redemption Price (including any accumulated and unpaid distributions) in respect
of the Series G Units payable on such date will be made on the next succeeding
day that is a Business Day (and without any interest or other payment in respect
of any such delay) except that, if such Business Day falls in the next calendar
year, such payment will be made on the immediately preceding Business Day, in
each case with the same force and effect as if made on such date fixed for
redemption. If payment of the Redemption Price is improperly withheld or
otherwise not paid by the Partnership, distributions on such Series G Units will
continue to accumulate from the original redemption date to the date of payment,
in which case the actual payment date will be considered the date fixed for
redemption for purposes of calculating the applicable Redemption Price
(including any accumulated but unpaid distributions).

-7-



--------------------------------------------------------------------------------



 



     Section 7. Effects of, and Actions Upon Change of Control Triggering Event.
Upon the occurrence of a Change of Control Triggering Event (as defined in the
Articles Supplementary of the Company’s Series A Preferred Stock), any or all of
the Series G Units will, upon no less than five (5) Business Days’ notice
(unless waived by the unit holder) be converted into Common Units and/or cash
and/or any alternative consideration (or any combination of the foregoing), as
determined by the General Partner in good faith to achieve an appropriate
mirroring of the actions taken by, and effect upon the Company and the affected
holders of shares of Series A Preferred Stock with respect to the Change of
Control Triggering Event. The General Partner shall be empowered to effect such
changes at any time before, at, or after the occurrence or expected possible
occurrence of a Change of Control Triggering Event in any manner it determines
to be reasonable and appropriate.
     Section 8. Voting Rights.
     (a) General. Holders of the Series G Units will not have any voting rights
or right to consent to any matter requiring the consent or approval of the
Limited Partners, except as set forth in Section 16 of the Agreement and except
as set forth below.
     (b) Certain Voting Rights. So long as any Series G Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least two-thirds of the Series G Units outstanding at the time (i)
(A) authorize or create, or increase the authorized or issued amount of, any
class or series of Units senior to the Series G Units with respect to payment of
distributions or rights upon liquidation, dissolution or winding up, or
(B) reclassify any Partnership Interests into any such senior Units, or
(C) create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any such senior Units, (ii) create, authorize
or issue any obligations or security convertible into or evidencing the right to
purchase any such Parity Preferred Units or Units which purport to be on parity
with the Series G Units as to either (but not both) distributions or rights upon
liquidation, dissolution or winding up, but only to the extent such Parity
Preferred Units or any Units which purport to be on parity with the Series G
Units as to either (but not both) distributions or rights upon liquidation,
dissolution or winding up issued pursuant to this clause (ii) are issued to any
“affiliate” (as such term is defined in Rule 144 of the General Rules and
Regulations under the Securities Act of 1933) of the Partnership (other than the
Company to the extent the issuance of such interests was to allow the Company to
issue corresponding Preferred Stock to persons who are not Affiliates of the
Partnership) or (iii) either (A) consolidate, merge into or with, or convey,
transfer or lease its assets substantially as an entirety to, any corporation or
other entity or (B) amend, alter or repeal the provisions of the Agreement,
whether by merger, consolidation or otherwise, in each case that would
materially and adversely affect the powers, special rights, preferences,
privileges or voting power of the Series G Units or the holders thereof;
provided, however, that with respect to the occurrence of a merger,
consolidation or a sale or lease of all of the Partnership’s assets as an
entirety, so long as (1) the Partnership is the surviving entity and the
Series G Units remain outstanding with the terms thereof unchanged, or (2) the
resulting, surviving or transferee entity is a partnership, limited liability
company or other pass-through entity organized under the laws of any state and
substitutes the Series G Units for other interests in such entity having
substantially the same terms and rights as the Series G Units, including with
respect to distributions, voting rights and rights upon liquidation, dissolution
or winding up, then the occurrence of any such event shall not be deemed to
materially and adversely affect

-8-



--------------------------------------------------------------------------------



 



such rights, privileges or voting powers of the holders of the Series G Units.
Notwithstanding anything to the contrary contained in clause (ii) above, the
Partnership may (x) create additional classes and series of Parity Preferred
Units and Units junior to the Series G Units with respect to payment of
distributions or the distribution of assets upon liquidation, dissolution or
winding up, or both, (y) increase the authorized number of Parity Preferred
Units and Units junior to the Series G Units with respect to payment of
distributions or the distribution of assets upon liquidation, dissolution or
winding up, or both, and (z) issue additional classes and series of Parity
Preferred Units and Units junior to the Series G Units with respect to payment
of distributions or the distribution of assets upon liquidation, dissolution or
winding up, or both, without the consent of any holders of Series G Units, to
any “affiliate” of the Partnership (as such term is defined in Rule 144 of the
General Rules and Regulations under the Securities Act of 1933), provided that
any such Parity Preferred Units or Units which purport to be on parity with the
Series G Units as to either (but not both) distributions or rights upon
liquidation, dissolution or winding up, are issued with the consent of the
majority of the independent directors of the Company’s board of directors.
     Section 9. Transfer Restrictions. Notwithstanding anything in Section 12 of
the Agreement to the contrary, holders of Series G Units may transfer Series G
Units without the consent of the General Partner, so long as such transfer
(a) would not in the opinion of legal counsel to the Partnership, violate any
federal or state securities laws or regulations applicable to the Partnership or
the Units, (b) would not in the opinion of legal counsel to the Partnership,
result in the Partnership being treated as an association taxable as a
corporation for federal income tax purposes, result in a termination of the
Partnership for federal income tax purposes or adversely affect the ability of
the General Partner or the Company to continue to qualify as a REIT or would
subject the General Partner or the Company to any additional taxes under
Section 857 or 4981 of the Code, (c) would not be to a lender to the Partnership
or any Person who is Related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership, whose loan constitutes a
Nonrecourse Liability (as defined in Section 1.752-1(a)(2) of the Regulations),
(d) would not, in the opinion of legal counsel to the Partnership, require
filing of a registration statement under the Securities Act of 1933, as amended,
or would not otherwise violate any federal or state securities laws or
regulations applicable to the Partnership or the Units, (e) is not effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
and would not cause the Partnership to be a PTP, (f) would not cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code),
(g) would not, in the opinion of counsel for the Partnership, cause any portion
of the assets of the Partnership to constitute assets of any employee benefit
plan pursuant to Department of Labor Regulations Section 2510.2-101, (h) would
not subject the Partnership to be regulated under the Investment Company Act of
1940, the Investment Advisors Act of 1940 or the Employee Retirement Income
Security Act of 1974, each as amended, (i) in the event that the Partnership is
satisfying and relying upon the private placement safe harbor of Treasury
Regulation Section 1.7704-1(h), would not increase the number of partners in the
Partnership by the number that is the lesser of five (5) and the number that
would bring the total number of partners within the meaning of Treasury
Regulation Section 1.7704-1(h)(3) to ninety-five (95), or (j) in the event that
the Partnership is satisfying and relying upon the private placement safe harbor
of Notice 88-75 (1988-2 C.B. 386), would

-9-



--------------------------------------------------------------------------------



 



not increase the number of partners (within the meaning of Notice 88-75 (1988-2
C.B. 386)) in the Partnership (including for this purpose as a partner any
person indirectly owning Series G Units through a partnership, grantor trust or
S corporation) by the number that is the lesser of twenty (20) and the number
that would bring the total number of such partners to four hundred fifty (450).
Any permitted Transferee of Series G Units shall be admitted as a substituted
Limited Partner upon such Transferee’s agreeing in writing to be bound be the
terms of the Agreement and this Term Sheet.
     Section 10. No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series G Units.
     Section 11. Miscellaneous. Except as supplemented by the provisions hereof,
the Agreement, shall remain in full force and effect in accordance with its
terms and is hereby ratified, confirmed and reaffirmed by the undersigned for
all purposes and in all respects.
     (a) This Term Sheet shall be binding upon and shall inure to the benefit of
the parties hereto, their respective legal representatives, successors and
assigns.
     (b) This Term Sheet may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
     (c) Notwithstanding any other provision of the Agreement, this Term Sheet
may only be supplemented, amended or otherwise modified with the approval of all
of the holders of Series G Units.
[SIGNATURE PAGES FOLLOW]

-10-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Term Sheet as of the
date first written above.

            GENERAL PARTNER:

MHC TRUST
      By:   /s/ Martina Linders         Name:   Martina Linders       Title:  
Vice President of Tax and Accounting       SERIES G PARTNER:

MHC TRUST
      By:   /s/ Kenneth Kroot         Name:   Kenneth Kroot       Title:  
Senior Vice President and General Counsel    

[Signature Page to Series G Term Sheet]

 